 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   MARTIN McLAUGHLIN,                                         CASE NO. 1:17-cv-1597-DAD-JLT (PC)

12                         Plaintiff,                           ORDER REFERRING THE CASE TO
                                                                POST-SCREENING ADR PROJECT AND
13            v.                                                STAYING THE CASE FOR 90 DAYS

14   J. CASTRO, et al.,
15                         Defendants.
16

17            When at least one defendant has been served and/or filed an answer, the Court is referring

18   all post-screening, civil rights cases filed by pro se inmates to the Post-Screening Alternative

19   Dispute Resolution Project to attempt to resolve cases more quickly and less expensively.

20   Defense counsel from the Office of the California Attorney General has agreed to participate in

21   this pilot project. No defenses or objections are waived by participation.

22            As set forth in the screening order, the Court has found the plaintiff has stated at least one

23   cognizable civil rights claim. Thus, the Court STAYS this action for 90 days to allow the parties

24   to investigate the plaintiff’s claims, meet and confer and participate in a settlement conference.

25            There is a presumption that all post-screening civil rights cases assigned to the

26   undersigned will proceed to settlement conference. However, if after investigating plaintiff’s

27   claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor,

28   counsel finds in good faith that a settlement conference would be a waste of resources, 1 defense

              1
                By way of guidance, if the defense intends to file an exhaustion motion and believes in good faith that it
     has a significant chance of success, this would be a likely circumstance where the opt-out provision should be
                                                                1
 1   counsel may move to opt out of this pilot project.

 2           Within 35 days, the assigned Deputy Attorney General SHALL contact the Courtroom

 3   Deputy Clerk at SHall@caed.uscourts.gov, to schedule the settlement conference. If the

 4   settlement conference cannot be set quickly due to the court’s calendar, the parties may seek an

 5   extension of the initial 90-day stay. Based upon the foregoing, the Court ORDERS:

 6           1.     This action is STAYED for 90 days to allow the parties an opportunity to settle

 7   their dispute before a responsive pleading is filed, or the discovery process begins. No other

 8   pleadings or other documents may be filed in this case during the stay. The parties SHALL NOT

 9   engage in formal discovery, but they may jointly agree to engage in informal discovery.

10           2.     Within 30 days from the date of this order, the parties SHALL file the attached

11   notice, indicating their agreement to proceed to an early settlement conference or whether they

12   believe settlement is not achievable at this time.

13           3.     Within 35 days from the date of this order, the assigned Deputy Attorney

14   General

15   SHALL contact this court’s Courtroom Deputy Clerk at SHall@caed.uscourts.gov, to schedule

16   the settlement conference;

17           4.     If the parties settle their case during the stay of this action, they SHALL file a

18   Notice of Settlement as required by Local Rule 160;

19           5.     The Clerk of the Court SHALL serve via email, copies of: a. plaintiff’s second

20   amended complaint (Doc. 16), b. the screening order (Doc. 17), and c. this order to Supervising

21   Deputy Attorney General Christopher Becker, and copy of this order to ADR Coordinator Sujean

22   Park;

23   ///

24   ///

25   ///

26

27
     employed.
28
                                                          2
 1             6.   The parties are reminded of their obligation to keep the court informed of any

 2   changes of addresses during the stay and while the action is pending. Changes of address must be

 3   reported promptly in a separate document entitled “Notice of Change of Address.” See L.R.

 4   182(f).

 5
     IT IS SO ORDERED.
 6

 7      Dated:      April 8, 2020                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   MARTIN McLAUGHLIN,                              CASE NO. 1:17-cv-1597-DAD-JLT (PC)
10
                      Plaintiff,                     ORDER REFERRING THE CASE TO
11                                                   POST-SCREENING ADR PROJECT AND
            v.                                       STAYING THE CASE FOR 90 DAYS
12
     J. CASTRO, et al.,
13
                      Defendants.
14

15

16          1.     The party or counsel for the party signing below, agrees that there is a good chance
17    that an early settlement conference will resolve this action and wishes to engage in an early
18    settlement conference.
19                 Yes    ____           No      ____
20

21          2.     The plaintiff (Check one):
22                 _____ Would like to participate in the settlement conference in person, OR
23                 _____ Would like to participate in the settlement conference by video conference.
24

25    Dated:
26                                                      ________________________________
27                                                      Plaintiff or Counsel for Defendants
28
                                                    4
